                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Florence B. Hannon
                                             Case No. 19-cv-823-JD
        v.

State of New Hampshire



                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated November 22, 2019.


                                       /s/ Joseph A. DiClerico, Jr.
                                       Joseph A. DiClerico, Jr.
                                       United States District Judge

Date: December 6, 2019

cc:   Florence B. Hannon, pro se
